Title: Ruth Baldwin Barlow to Dolley Payne Madison, 25 November 1812 (Abstract)
From: Barlow, Baldwin,Madison, Dolley Payne Todd
To: 


25 November 1812, Paris. “I wrote you in my last that my husband was on his way to Wilna, sent for by the Emperor, & this you doub[t]less, knew before, by Mr. B’s letters to the President & Dept. of State, of which he sent in different directions six copies before his departur⟨e⟩. He left Paris with the most flattering hopes of being able to communicate directly with the Emperor & of being able to convince him that in doing us Justice he would advance his own interest & Glory. This hope, gave Mr. B courage to undertake this long cold journey 650 leagues at this inclement season. The roads from Berlin to Wilna are generally bad, & not very safe. I had a letter dated about 50 leagues this ⟨si⟩de Köningsborg, all well he enjoyed perfect health, th’o he had only slept part of two nights. That is, he had been in bed but twice in bed [sic]. The Emperor was expected in Smolensk the 8th. of this month & it was supposed was going on to Wilna, this however, I have not from authority. Yet, from the best authority I have it, that he is not coming to Paris.… I recd. a letter from the daughter of the Marquis St. Simon (who is in Prison with her Father) to desire me, to beg you, to recall to the remembrance of the President, the affairs of her Father, which Mr. Barlow wrote to him upon, last winter. I do not explain any thing, as the President will doubtless recollect the subject. They are in great distress.”
